In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-490 CR

____________________


BRIAN KEITH BIAGAS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 94525




MEMORANDUM OPINION 
	Brian Keith Biagas was convicted and sentenced on an indictment for attempted arson. 
Biagas filed a notice of appeal on November 4, 2005.  The trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain case
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a).  At our request, the
district clerk provided a clerk's record.  We reviewed the record to determine our jurisdiction
and the correctness of the certification.  See Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.
App. 2005).
	Biagas pled no contest to the charged offense and the punishment did not exceed the
punishment recommended by the prosecutor and agreed to by the defendant.  See Tex. R.
App. P. 25.2(a)(2).  There is no written motion ruled on prior to trial, and the trial court did
not grant permission to appeal.  Id.  We conclude that the trial court's certification is correct,
and Biagas does not have the right to appeal.
			Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 1, 2006 
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.